MILLS, J.
Where jury’s verdict for plaintiff did not provide for interest, plaintiff’s motion for judgment in his favor notwithstanding the verdict for an amount which should include interest was properly overruled, in view of 11464 and 11601 GC., as not presenting proper case for entry of judgment notwithstanding verdict.
In action on contract to recover for services rendered, where court instructed jury to calculate interest due plaintiff on his cause of action in case verdict was for him, it was presumed that verdict which jury returned included interest up to day verdict was rendered in accordance with court’s instructions, though verdict assessed “the amount due to the plaintiff * * * at $1,625 without interest dollars,” the words “without interest” being treated as surplusage.
Jury will be presumed to have followed in*375structions of the court.
Trial court held without power to change jury’s verdict by increasing amount of recovery which it assessed.
Plaintiff, recovering verdict, held entitled to interest on verdict for period intervening between date of verdict and date of entry of judgment under 8305 GC., and refusal of court entering judgment to add amount of interest which accrued in interval was error.
(Hamilton, PJ., concurs. Cushing, J., dissents in part.)
For reference to full opinion, see Omnibus Index, last page, this issue.